Citation Nr: 1827519	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  08-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist shell fragment wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from September 1958 to November 1973 and was discharged under honorable conditions from that period of active duty.  He had subsequent service from November 1973 to July 1979 but received a dishonorable discharge from that period of service by reason of a general court-martial.  

In an August 2005 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, determined that the character of the appellant's discharge from his latter period of service constituted a bar to his receipt of VA benefits stemming from that period of service, to include health care benefits under Chapter 17, United States Code.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Houston RO which granted service connection for residuals of a shrapnel wound of the right wrist and assigned an initial noncompensable rating, effective January 30, 2004.  In a November 2005 rating decision, the RO assigned an earlier effective date of October 20, 2003, for the award of service connection for residuals of a shrapnel wound of the right wrist and assigned an initial noncompensable rating from that date.  The appellant appealed the initial rating assigned.  

During the pendency of the appeal, in an October 2011 rating decision, the RO increased the initial rating for the appellant's right wrist disability to 10 percent, effective October 20, 2003.  Although a higher initial rating was granted, the issue remains in appellate status as described above as the RO did not assign the maximum schedular rating from the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal").

This case has previously been before the Board in December 2010, April 2012 and July 2017.  In the most recent July 2017 Board decision, the appellant's claim was remanded back to the Agency of Original Jurisdiction (AOJ) to obtain a new VA examination for the appellant.  In its remand, the Board noted that in May 2017 written arguments, the appellant's representative had requested a new examination as the appellant had not been examined since May 2011 and because the appellant had repeatedly asserted since that time that the scar associated with his right wrist shrapnel wound was painful.  

Prior to the scheduling of the examination, however, in a July 2017 letter, the appellant indicated that the necessary medical examinations, studies and tests had already been performed and that no new further development was necessary.  He requested that the examination be cancelled and asked that the Board make a determination based on the existing record.  Under these circumstances, the Board finds that the no further development action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Neither the appellant nor his representative has argued otherwise.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

The residuals of the appellant's service-connected residuals of a right wrist shell fragment wound consist of degenerative changes in the distal ulna, painful motion, and an asymptomatic, barely visible linear scar measuring 3 centimeters.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a right wrist shell fragment wound have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 7805 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Limited movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

After a review of the record, the Board finds the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the appellant's service-connected residuals of a right wrist shell fragment wound.  

The RO has rated the appellant's right wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes 7805-5215.  

Diagnostic Code 7805 relates to scars that are rated based on limitation of function of the affected part.  Diagnostic Code 5215 relates to limitation of motion of the wrist.  

The Board notes that during the pendency of this appeal, the criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  These amendments, however, only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  38 C.F.R. § 4.118 (after October 2008).  In the present case, the appellant's claim was filed October 20, 2003, and he did not request that VA consider his claim under the amended criteria.  Nonetheless, the Board notes that the amended rating criteria would not result in a rating in excess of 10 percent.  

Under Diagnostic Code 5215, a maximum 10 percent rating is assigned for limitation of range of motion of dorsiflexion to less than 15 degrees in either the major or minor wrist.  A maximum 10 percent rating is also assigned for palmar flexion limited in line with the forearm in either wrist.  Again, no higher rating is available under this diagnostic code.  

Thus, the Board has considered Diagnostic Code 5214, the other diagnostic code for evaluating disabilities of the wrist.  Under that provision, a 30 percent rating is assigned for favorable ankylosis of the major wrist, with range of motion limited between 20 and 30 degrees of dorsiflexion.  A 40 percent rating is assigned for ankylosis in any other position in the major hand.  As set forth below, however, the clinical evidence shows that the appellant does not exhibit ankylosis in his wrist.  He does not contend otherwise.  Thus, application of this diagnostic code would not avail him of a rating in excess of 10 percent.  

Turning to the medical evidence of record, the appellant's underwent a VA examination in September 2004.  At that time, he was noted to have a barely visible 3 cm long scar on his right wrist.  The appellant did not describe any limitation of his range of motion in the wrist.  He stated that he sometimes had tightness in his last two fingers on his right hand.  The examiner found that this disability was not major, but was awaiting X-ray results.  

September 2004 X-ray results showed some deformity of the distal ulna which may have been evidence of a prior injury.  Degenerative changes were noted.  There was no acute fracture of evidence of soft tissue swelling.  No acute disease was found in the appellant's wrist.  

The appellant underwent a yearly physical for most of the period on appeal.  From 2003 to 2013, the appellant's upper extremities were examined and were found to be within normal limits.  He often demonstrated equal grip in both hands and normal range of motion.  The appellant's 2014 physical did indicate there was some abnormality in his upper extremities with limited range of motion.  However, the specific joint affected was not indicated.  Even so, there was no mention that the appellant had any ankylosis in any joints of the upper extremities. 

Throughout the period on appeal, the appellant has not indicated, nor do his private treatment records reflect, that he sought any treatment for the residuals of his right wrist shell fragment wound.  He has not claimed, and the record does not reflect, symptoms of ankylosis.  

The appellant underwent another VA examination in April 2011.  X-ray findings revealed mild degenerative changes with no fractures or dislocations and no radiopaque foreign bodies.  Range of motion testing revealed dorsiflexion from 0-70 degrees, palmar flexion 0-80 degrees, radial deviation 0-20 degrees, and ulnar deviation 0-45 degrees, all of which are within normal limits.  The appellant was observed with signs of objective pain during range of motion testing.  Repetitive use testing showed no additional range of motion loss or other functional loss.  The appellant did not report flare-ups, or any range of motion issues or limitations after repeated use over time.  The only symptoms he endorsed were pain and stiffness.  Testing of the left wrist revealed range of motion within normal limits and no different than range of motion in the right side.  

The appellant also underwent an examination in May 2011 that looked at the nature of the scar on his wrist.  It was measured as less than 0.2 inches wide and as 1.2 inches long.  There was no pain noted on palpitation.  The scar was noted as stable with no pain, no skin breakdown, or any other symptoms.  The scar itself caused no limitation of motion or loss of function.  

Some lay evidence has also been submitted in support of the appellant's claim.  In December 2010, the appellant's cell mate, wrote a letter on the appellant's behalf, wherein he describes the appellant as having a painful wrist, particularly after he works.  The appellant has also stated on his VA Form 9 in 2008 that he believed his disability should be rated as 10 percent disabling or greater due to occasional painful spasms in his wrist and because the scar serves as an emotional reminder of his injury during the Vietnam War.  

Considering all the relevant evidence of record, the Board finds that a preponderance of the evidence is against the assignment of a rating in excess of 10 percent for any period of the claim.  Absent evidence of ankylosis which has not been shown or alleged, the appellant is already in receipt of the maximum rating available based on limitation of motion of the wrist.  Thus, consideration of functional loss due factors such as pain is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. Brown, 10 Vet. App. 80 (1997).  

Moreover, despite the contentions of the appellant's representative, the clinical evidence of record and the statements from the appellant do not show that the scar on the appellant's wrist is tender or painful on objective demonstration.  The applicable law provides that in order to award a separate, compensable rating for a scar, the record must reflect that it is poorly nourished, with repeated ulceration, or that it is tender and painful on objective demonstration.  As described above, the record does not support that the scar itself is symptomatic.  Thus, a separate compensable rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

In reaching its decision, the Board has considered the appellant's statements regarding the symptoms associated with his service-connected right wrist disability.  He is competent to testify about symptoms he has experienced.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the appellant has not described symptoms which would warrant a higher rating under the applicable diagnostic codes.  

Therefore, the Board finds that an initial rating in excess of 10 percent for service connected residuals of a right wrist shell fragment wound is not warranted for any period on appeal.  



ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist shell fragment wound is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


